DETAILED ACTION
The present application has been made of the record and currently claims 1 and 31-38 are pending while claims 2-30 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III directed towards Figs. 14-25 in the reply filed on 11/12/2021 is acknowledged.

Drawings
The drawings are objected to because locking element 60 in Fig. 13 is not shown as an arrow, but instead a line. It is noted that it appears that there may be lines that should be represented as arrows in the illustrated figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The disclosure is objected to because of the following informalities:
On page 21, Lines 8, “arc sections 62, 68” should be “arc sections 62, 64”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2, and 35-36 are objected to because of the following informalities: 
In claim 2, “2. -30” should be “2 – 30”;
In claim 35, Line 6, “direction . on” should be “direction on”;
In claim 36, lines 1-2, “, wherein, wherein” should be “, wherein”;
In claim 38, on page 5, first line, “snap element (60)” should be “snap element (86)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner the difference between the locking arc sections in a “properly mounted state” as compared to one that is not in a “properly mounted state.” As such, the metes and bounds of the claim cannot be determined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (U.S. Patent No. 5,683,117) in view of Voss (U.S. Patent No. 3,948,548).
In regards to claim 1, Corbett discloses a coupling device (see annotated Figs. 6-8 below) for connecting media-conducting lines, the coupling device comprising: 
a one-part or multi-part first coupling section (see annotated Fig. 8), wherein the first coupling section is an outer coupling section, 
the first coupling section having:
a slot-shaped opening (see Figs. 4-6) extending through a circumferential wall of the first coupling section from an outer circumference into an interior of the first coupling section; 
a one-part or multi-part second coupling section (see annotated Fig. 8), wherein the second coupling section is an inner coupling section, the second coupling section comprising: 
a locking section (see annotated Fig. 8) formed as a collar; 
a locking element (see annotated Figs. 6-7) embodied as a unitary one piece component, comprising: 
a first locking arc section (see annotated Fig. 7) forming a first arcuate spring arm extending in a circumferential direction of the locking element; 
a second locking arc section (see annotated Fig. 7) forming a second arcuate spring arm extending in the circumferential direction of the locking element;
at least one connecting section (see annotated Fig. 6) arranged between and joining the first locking arc section to the second locking arc section; 
wherein, when in an installed state of the locking element, the first and second locking arc sections and the at least one connecting section are inserted together through the slot- shaped opening of the first coupling section and into the interior of the first coupling section; and 2S/N 16/415,546Atty Dkt No. 5844/WO-US 

wherein the locking arc sections interact with the locking section (see Fig. 8),			but does not disclose the locking section is formed as a locking groove on an outer circumference of the second coupling section, the locking groove extending circumferentially at least partially about the outer circumference of the second coupling section. 
However, Voss discloses a similar coupling device (see Fig. 1) comprising a first coupling section (considered as 5 in Fig. 1), a locking element (considered as 26 in Fig. 1), and a second coupling section (considered as 2 in Fig. 1) comprising a locking section (considered as 12 in Fig. 1) formed as a locking groove (considered as 12 in Fig. 1) on an outer circumference of the second coupling section, the locking groove extending circumferentially at least partially about the outer circumference of the second coupling section (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to simply substitute the second coupling section of Corbett with the second coupling section of Voss because Voss discloses that it known to use a groove to receive the elastic annual spring members of the locking element (see Col. 3, Lines 36-39). The results are predictable and would produce no new results. 


    PNG
    media_image1.png
    775
    592
    media_image1.png
    Greyscale


	In regards to claim 31, Corbett further discloses:

a first actuating element (considered as an “elbow (27)” in Fig. 6 and 7) formed in one piece with the first locking arc section, and projecting outwardly away from the locking element (it can be seen that it is projecting from left side of the page to the right side in Fig. 7); 
wherein the first actuating element is connected to the first locking arc section through the slot-shaped opening of the first coupling section (see Fig. 5); 
a second actuating (considered as an “elbow (27)” in Fig. 6 and 7) element formed in one piece with the second locking arc section, and projecting outwardly away from the locking element (it can be seen that it is projecting from left side of the page to the right side in Fig. 7); 
wherein the second actuating element is connected to the second locking arc section through the slot-shaped opening of the first coupling section (see Fig. 5).

	In regards to claim 32, Corbett further discloses:
The coupling device according to claim 31, wherein when in an installed state of the locking element (see Fig. 7), the actuating elements are arranged on an exterior side of the first coupling section and are operable to spread apart the first locking arc section from the second locking arc section, thereby expanding a diameter of the locking element, thereby unlocking the locking element and permitting the first coupling section to be disconnected from the second coupling section (it is inherent the actuating elements are capable of performing this function).

	In regards to claim 33, Corbett further discloses:


	In regards to claim 34, Corbett further discloses:
The coupling device according to claim 31, wherein each actuating element is arranged adjacent to a free end of a respective one of the locking arc sections on which it is connected (see annotated Fig. 7).

	In regards to claim 35, Corbett further discloses:
The coupling device according to claim 31, wherein the locking arc sections each further comprises an arcuate support section (considered as 23 in Fig. 7) which, when in an installed state of the locking element, is arranged on an outer surface of the first coupling section (see Fig. 7); 
wherein the arcuate support sections extend in a circumferential direction on the outer surface of the first coupling section (see Fig. 7).

	In regards to claim 36, Voss further discloses:
The coupling device according to claim 1, wherein the locking arc sections, when in a properly mounted state of the coupling device, are received into and engage the locking groove of the second coupling section (see Col. 3, Lines 36-39 of Voss).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Voss and in further view of Barthel et al. (U.S. Patent No. 9,677,699).

However, Barthel discloses a similar coupling device comprising a first coupling section (considered as 2 in Fig. 4D), a connection section (considered as 6 in Fig. 4D) and a locking element (considered as 6 in Fig. 4D) wherein the locking element further comprises: 
at least one snap element (considered as “locking arms” and shown as 9 in Fig. 4D) formed as a snap hook, and is formed on the at least one connecting section (see annotated Fig. 4D below where the arms would guide the retainer to the coupling body in conjunction with the guide element because the guide element goes in between the gap of the snap element); 
wherein the first coupling section further comprises: 
a guiding element (see annotated Fig. 4D; see Col. 7, Lines 10-18 where the guide element is used in conjunction with the snap element), and
a counterpart snap locking element (considered as 14 in Fig. 3D; see Fig. 3D where it operates together with the guide element as a whole) arranged on an interior of the circumferential wall of the first coupling section (see Fig. 1 where it appears it is arranged on a wall of the first coupling section); 4S/N 16/415,546Atty Dkt No. 5844/WO-US 
wherein the at least one snap element engages with the counterpart snap locking element to secure the locking element against release from the first coupling section (see Col. 10, Lines 13 – 20); 
wherein the at least one snap element is operable to disengage with the counterpart snap locking element to release the locking element from the first coupling section (see Col. 10, Lines 20 – 24 where the snap element is operable to disengage the counterpart).
. 

    PNG
    media_image2.png
    390
    522
    media_image2.png
    Greyscale


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett in view of Voss and in further view of Olson (U.S. Patent No. 6,386,596).

However, Olson discloses a similar coupling device (see Fig. 13) wherein the coupling device comprising a first coupling section (considered as 200 in Fig. 13) and a locking element (considered as 238 in Fig. 13) comprising arcuate supports (considered as 240 in Fig. 13); and 
wherein the first coupling section include a groove (considered as 242 in Fig. 13) formed on the outer circumference of the first coupling section; wherein the arcuate support sections (77,79) of the locking element are received in the groove of the outer circumference of the first coupling section (see Col. 8, Lines 57-59).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the outer circumference of the first coupling section of Corbett with the provision of a groove because Olson teaches that it is known for the outer circumference to comprise a groove to allow the legs of the locking section to slide in the groove as the locking section is being expanded on a similar device (see Col. 8, Lines 57-59) and thereby yielding predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barthel et al. (U.S. PGPub No. 2021/0301960) is almost an identical invention to the present application except the filling date is not valid. 
Krause et al. (U.S. PGPub No. 2006/0061096) discloses a similar locking connection to the present application. 
Steveley (U.S. PGPub No. 2006/0082145) discloses a similar locking connection comprising a snap element. 
Tsurumi (U.S. PGPub No. 2007/0273150) discloses a similar locking connection comprising a snap element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679